EXHIBIT 99.A EXECUTIVE OFFICERS AND DIRECTORS OF TDK CORPORATION Set forth below are the names, citizenship and principal occupation or employment of the Executive Officers and Directors of TDK Corporation. The business address of each such Executive Officer and Director is c/o TDK Corporation, 3-9-1 Shibaura, Minato-ku, Tokyo 108-0023, Japan. Except as otherwise indicated below, each of the executive officers and directors of TDK Corporation are citizens of Japan. NAME (CITIZENSHIP, IF APPLICABLE) PRESENT PRINCIPAL OCCUPATION OR EMPLOYMENT Board of Directors Takehiro Kamigama Representative Director Atsuo Kobayashi Director Hiroyuki Uemura Director Noboru Saito Director Makoto Sumita Director Kazumasa Yoshida Director Kazuhiko Ishimura Director Executive Officers Takehiro Kamigama President and Chief Executive Officer Atsuo Kobayashi Executive Vice President Hiroyuki Uemura Executive Vice President Seiji Osaka Senior Vice President Shinya Yoshihara Senior Vice President Noboru Saito Senior Vice President Robin Zeng (China) Senior Vice President Joachim Zichlarz (Germany) Senior Vice President Shigenao Ishiguro Senior Vice President Takakazu Momozuka Corporate Officer Mitsuru Nagata Corporate Officer Joachim Thiele (Germany) Corporate Officer Keiichi Imamoto Corporate Officer Satoru Sueki Corporate Officer Christian Block (Germany) Corporate Officer Norbert Hess (Germany) Corporate Officer Michael Pocsatko (Germany and Brazil) Corporate Officer Hong Tian (U.S.A.) Corporate Officer Tetsuji Yamanishi Corporate Officer EXECUTIVE OFFICERS AND DIRECTORS OF TDK U.S.A. CORPORATION Set forth below are the names, citizenship and principal occupation or employment of the Executive Officers and Directors of TDK USA Corporation. The business address of each such Executive Officer and Director is c/o TDK U.S.A. Corporation, laza, Uniondale, NY 11556, U.S.A. Except as otherwise indicated below, each of the executive officers and directors of TDK U.S.A. Corporation are citizens of the U.S.A. NAME (CITIZENSHIP, IF APPLICABLE) PRESENT PRINCIPAL OCCUPATION OR EMPLOYMENT Board of Directors Francis J. Sweeney Jr. Director Jeffrey Williams Director Noboru Saito (Japan) Director Executive Officers Francis J. Sweeney Jr. President and Chief Executive Officer Jeffrey Williams Vice President, Secretary and General Counsel Robert C. Carmody Jr. Vice President EXECUTIVE OFFICERS AND DIRECTORS OF TDK EUROPE S.A. Set forth below are the names, citizenship and principal occupation or employment of the Executive Officers and Directors of TDK Europe S.A. The business address of each such Executive Officer and Director is c/o TDK Europe S.A., 20, rue de l'Industrie L-8399 Windhof, Grand Duchy of Luxembourg. Each of the executive officers and directors of TDK Europe S.A. are citizens of Japan. NAME (CITIZENSHIP, IF APPLICABLE) PRESENT PRINCIPAL OCCUPATION OR EMPLOYMENT Board of Directors Tetsuji Yamanishi Director Takahiko Ono Director Executive Officers Tetsuji Yamanishi President Takahiko Ono Executive Vice President EXECUTIVE OFFICERS AND DIRECTORS OF TDK HONGKONG COMPANY LIMITED Set forth below are the names, citizenship and principal occupation or employment of the Executive Officers and Directors of TDK Hongkong Company Limited. The business address of each such Executive Officer and Director is c/o TDK Hongkong Company Limited, 1/F, SAE Technology Center, 6 Science Park East Ave, Hong Kong Science Park, Shatin, N.T., Hong Kong. Each of the executive officers and directors of TDK Hongkong Company Limited are citizens of Japan. NAME (CITIZENSHIP, IF APPLICABLE) PRESENT PRINCIPAL OCCUPATION OR EMPLOYMENT Board of Directors Motoi Kumagai Director Masaaki Ito Director Yuya Watanabe Director Kazuyuki Sato Director Hidetoshi Shiokawa Director Yutaka Matsuura Director Executive Officers Motoi Kumagai President and Chief Executive Officer EXECUTIVE OFFICERS AND DIRECTORS OF TDK SINGAPORE (PRIVATE) LIMITED Set forth below are the names, citizenship and principal occupation or employment of the Executive Officers and Directors of TDK SINGAPORE (PRIVATE) LIMITED. The business address of each such Executive Officer and Director is c/o TDK SINGAPORE (PRIVATE) LIMITED, 11 North Buona Vista Drive, #13-08 The Metropolis Tower 2, Singapore 138589. Each of the executive officers and directors of TDK SINGAPORE (PRIVATE) LIMITED are citizens of Japan. NAME (CITIZENSHIP, IF APPLICABLE) PRESENT PRINCIPAL OCCUPATION OR EMPLOYMENT Board of Directors Kiyoshi Takimura Managing Director Toshiyuki Esaka Director Executive Officers Kiyoshi Takimura Managing Director
